Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 14 October 2021 wherein: claims 1-7, 10, 15-16, and 19 are amended; claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-9), filed 14 October 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 21 July 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a distance (d2) between the interface and the neutral stress plane in cases in which the radiation detector includes the neutral stress plane adjustment layer is shorter than a distance (d1) between the interface and the neutral stress plane in cases in which the radiation detector does not include the neutral stress plane adjustment layer.
Iwakiri (US 2012/0219114 A1; fig. 1-2 and 16-18) discloses a radiation detector (P10, P30) comprising: a sensor substrate (40) that includes a flexible base, and a layer provided on a first surface of the base and formed with a plurality of pixels (41) configured to accumulate electrical charge generated in response to light converted from radiation (par. [0052]); a conversion layer (10) that is provided on the opposite side of the layer formed with the plurality of pixels to the side where the base is provided and that is configured to convert radiation into the light; and a neutral stress plane adjustment layer (79) that is provided on a second surface side of the base on the opposite side of the base to the first surface and that is configured such that a position of a neutral stress plane is within a predetermined range in a stacking direction in which the sensor substrate and the conversion layer are stacked from an interface at a face of the conversion layer opposing the sensor substrate (par. [0144], fig. 18), wherein the neutral stress plane adjustment material includes polyethylene and can be one of a variety of materials (par. [0070]).
Vasquez Quintero (US 2019/0387619 A1) discloses a radiation detector (par. [0039]) wherein a neutral stress plane adjustment layer includes polyethylene terephthalate (PET, par. [0014]).
While radiation detectors with a flexible base and a neutral stress plane were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 1 is allowed.

Regarding claims 2-20, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884